 



EXHIBIT 10.27
 
SECURITY AGREEMENT
BETWEEN
PRIME OFFSHORE L.L.C.
(DEBTOR)
AND
GUARANTY BANK, FSB, AS AGENT
(SECURED PARTY)
JUNE 29, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE I DEFINITIONS AND INTERPRETATION     1  
 
  1.1   Terms Defined Above     1  
 
  1.2   Terms Defined in Credit Agreement     1  
 
  1.3   Additional Defined Terms     1  
 
  1.4   Undefined Financial Accounting Terms     3  
 
  1.5   References     3  
 
  1.6   Articles and Sections     3  
 
  1.7   Number and Gender     4  
 
                ARTICLE II GRANT OF SECURITY INTEREST     4  
 
                ARTICLE III REPRESENTATIONS AND WARRANTIES     4  
 
  3.1   Validity, Perfection and Priority     4  
 
  3.2   No Liens; Other Financing Statements     5  
 
  3.3   Location of Debtor and Collateral     5  
 
  3.4   Accounts     5  
 
  3.5   Tradenames; Prior Names     5  
 
                ARTICLE IV COVENANTS     5  
 
  4.1   Further Assurances     5  
 
  4.2   Change of Chief Executive Office     6  
 
  4.3   Change of Name or Limited Liability Company Structure     6  
 
  4.4   Maintain Records and Accounts     7  
 
  4.5   Right of Inspection     7  
 
  4.6   Possession of Collateral     7  
 
  4.7   Financing Statement Filings; Notifications     7  
 
                ARTICLE V ACCOUNTS     7  
 
  5.1   Debtor Remains Liable under Accounts     7  
 
  5.2   Collections on Accounts     8  
 
                ARTICLE VI POWER OF ATTORNEY     8  
 
  6.1   Appointment as Attorney-in-Fact     8  
 
  6.2   No Duty on the Part of Secured Party     9  
 
                ARTICLE VII REMEDIES; RIGHTS UPON DEFAULT     10  
 
  7.1   Rights and Remedies Generally     10  
 
  7.2   Proceeds     10  
 
  7.3   Collection of Accounts     10  
 
  7.4   Disposition of Collateral     10  
 
  7.5   Debtor’s Accounts     11  
 
  7.6   Possession of Collateral     11  

- i -



--------------------------------------------------------------------------------



 



                              Page
 
               
 
  7.7   Disposition of the Collateral     11  
 
  7.8   Recourse     12  
 
  7.9   Expenses; Attorneys’ Fees     12  
 
  7.10   Application of Proceeds     12  
 
  7.11   Limitation on Duties Regarding Preservation of Collateral     13  
 
  7.12   Waiver of Claims     13  
 
  7 .13   Discontinuance of Proceedings     14  
 
                ARTICLE VIII INDEMNITY     14  
 
  8.1   INDEMNITY     14  
 
  8.2   Indemnity Obligations Secured by Collateral; Survival     15  
 
                ARTICLE IX MISCELLANEOUS     15  
 
  9.1   No Waiver; Remedies Cumulative     15  
 
  9.2   Termination; Release     15  
 
  9.3   Counterparts     15  
 
  9.4   Marshalling     16  
 
  9.5   Severability     16  
 
  9.6   Financing Statement Filing     16  
 
  9.7   Notices and Other Communications     16  
 
  9.8   Parties in Interest     16  
 
  9.9   Amendments     16  
 
  9.10   ENTIRE AGREEMENT     16  
 
  9.11   GOVERNING LAW     17  
 
  9.12   JURISDICTION AND VENUE     17  

- ii -



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     This SECURITY AGREEMENT (this “Agreement”), dated as of June 29, 2006, is
by and between PRIME OFFSHORE L.L.C., a Delaware limited liability company (the
“Debtor”) and GUARANTY BANK, FSB, a federal savings bank, as Agent (“Secured
Party”).
W I T N E S S E T H:
     WHEREAS, pursuant to the terms and conditions of the Credit Agreement dated
June 29, 2006, by and among Debtor and the Secured Party (as amended, restated,
or supplemented from time to time, the “Credit Agreement”), the Secured Party
has agreed to extend credit to or for the benefit of Debtor; and
     WHEREAS, pursuant to the Credit Agreement and as an inducement to the
Secured Party to extend credit to or for the benefit of the Debtor pursuant to
the Credit Agreement, Debtor has agreed to execute this Agreement in favor of
the Secured Party;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Terms Defined Above. As used herein, each of the terms “Agreement.”
“Credit Agreement,” “Debtor,” and “Secured Party” shall have the meaning
assigned to such term hereinabove.
     1.2 Terms Defined in Credit Agreement. Each capitalized term used but not
defined herein shall have the meaning assigned to such term in the Credit
Agreement.
     1.3 Additional Defined Terms. As used herein, each of the following terms
shall have the following meanings:
     “Accounts” shall mean all accounts receivable, book debts, notes, drafts,
instruments, documents, acceptances, and other forms of obligations now owned or
hereafter received or acquired by or belonging or owing to Debtor (including,
without limitation, under any trade names, styles, or divisions thereto),
whether arising from the sale or lease of goods or the rendition of services or
any other transaction (including, without limitation, any such obligation which
might be characterized as an account, general intangible, other than contract
rights under contracts containing prohibitions against assignment of or the
granting of a security interest in the rights of a party thereunder, or chattel
paper under the Uniform Commercial Code in effect in any jurisdiction), and all
rights of Debtor in, to, and under all purchase orders now owned or hereafter
received or acquired by it for goods or services, and all rights of Debtor to
any goods the sale or lease

 



--------------------------------------------------------------------------------



 



of which gave rise to any of the foregoing (including, without limitation,
returned or repossessed goods and rights of unpaid sellers), and all moneys due
or to become due to Debtor under all contracts for the sale or lease of goods or
the performance of services (whether or not earned by performance) or in
connection with any other transaction, now in existence or hereafter arising,
including, without limitation, all collateral security and guarantees of any
kind given by any Person with respect to any of the foregoing.
     “Account Debtor” shall mean each Person obligated on an Account, Chattel
Paper, or General Intangible.
     “Account Records” shall mean (a) all original copies of all documents,
instruments, or other writings evidencing the Accounts, (b) all books,
correspondence, credit or other files, records, ledger sheets or cards,
invoices, and other papers relating to the Accounts, including, without
limitation, all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems, and other papers and documents relating to the Accounts,
whether in the possession or under the control of Debtor or any computer bureau
or agent from time to time acting for or on behalf of Debtor or otherwise,
(c) all evidences of the filing of financing statements and the registration of
other instruments in connection therewith and amendments, supplements, or other
modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgements, or other writings, including, without
limitation, lien search reports, from filing or other registration offices,
(d) all credit information, reports, and memoranda relating thereto, and (e) all
other written or non-written forms of information related in any way to the
foregoing or any Account.
     “Chattel Paper” shall mean all chattel paper (as such term is defined in
Section 9-105(a)(2) of the UCC) of the Debtor.
     “Collateral” shall have the meaning assigned to it in Article II.
     “Commodity Hedge Agreement” shall mean any agreement, device or arrangement
entered into by one Person with another Person providing for payments which are
related to fluctuations in the price of petroleum (or any fraction thereof),
natural gas, or natural gas liquids (including, but not limited to, swaps, caps,
collars, options, puts, calls, futures and forward contracts).
     “General Intangibles” shall mean all general intangibles (as such term is
defined in Section 9-106 of the UCC) of Debtor, including, without limitation,
rights to the payment of money (other than Accounts), net profit interests,
contracts, farmout agreements, licenses, and franchises (excluding licenses and
franchises which prohibit the assignment or grant of a security interest by
Debtor), federal income tax refunds, trade names, distributions on certificated
securities (as defined in §8-102(a)(l) of the UCC) and uncertificated securities
(as defined in §8-102(a)(2) of the UCC), computer programs and other computer
software, inventions, designs, trade secrets, goodwill, proprietary rights,
customer

- 2 -



--------------------------------------------------------------------------------



 



lists, supplier contracts, sale orders, correspondence, advertising materials,
payments due in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of any property, reversionary interests in pension and
profit-sharing plans and reversionary, beneficial and residual interests in
trusts, credits with and other claims against any Person, together with any
collateral for any of the foregoing and the rights under any security agreement
granting a security interest in such collateral.
     “Indemnitees” shall mean the Secured Party and its shareholders, officers,
directors, employees, agents, attorneys-in-fact, and affiliates.
     “Proceeds” shall mean proceeds (as such term is defined in Section 9-306(a)
of the UCC).
     “Rate Management Transaction” shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
Borrower and Lenders which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to on or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
     “Secured Obligations” shall mean the Obligations.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of Texas.
     1.4 Undefined Financial Accounting Terms. Undefined financial accounting
terms used in this Agreement shall have the meanings assigned to such terms
according to GAAP.
     1.5 References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder,” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular Article, Section, or provision of this Agreement. References in this
Agreement to Articles, Sections, or Exhibits are to such Articles, Sections, or
Exhibits of this Agreement unless otherwise specified.
     1.6 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.

- 3 -



--------------------------------------------------------------------------------



 



     1.7 Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Words denoting sex shall
be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative. Definitions of terms defined in
the singular or plural shall be equally applicable to the plural or singular, as
the case may be, unless otherwise indicated.
ARTICLE II
GRANT OF SECURITY INTEREST
     As security for the prompt and complete payment and performance in full of
all Secured Obligations, Debtor hereby assigns and transfers for the purpose of
security and pledges to the Secured Party and grants to the Secured Party a
security interest in and continuing lien on all right, title, and interest of
Debtor in, to, and under the following, in each case, whether now owned or
existing or hereafter acquired or arising, and wherever located (all of which is
herein collectively called the “Collateral”):

  (a)   all Accounts;     (b)   all Account Records;     (c)   all Chattel
Paper;     (d)   all General Intangibles;     (e)   all Commodity Hedge
Agreements;     (f)   all Rate Management Transactions; and     (g)   all
accessions and additions to any or all of the foregoing, all substitutions and
replacements for any or all of the foregoing, and all Proceeds and products of
any or all of the foregoing.

ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Debtor hereby represents and warrants to the Secured Party, which
representations and warranties shall survive execution and delivery of this
Agreement, as follows:
     3.1 Validity, Perfection and Priority. The security interests in the
Collateral granted to the Secured Party hereunder constitute valid and
continuing security interests in the Collateral. Upon the filing of financing
statements, naming Debtor as “debtor” and the Secured Party as “secured party”
and describing the Collateral, in the filing offices set forth on Exhibit A, the
security interests granted to the Secured Party hereunder will constitute valid
first-priority

- 4 -



--------------------------------------------------------------------------------



 



perfected security interests in all Collateral with respect to which a security
interest can be perfected by the filing of a financing statement, subject only
to Permitted Liens.
     3.2 No Liens; Other Financing Statements. (a) Except for the Lien granted
to the Secured Party hereunder and Permitted Liens, Debtor owns each item of the
Collateral free and clear of any and all Liens, rights, or claims of all other
Persons, and Debtor shall defend the Collateral against all claims and demands
of all Persons at any time claiming the same or any interest therein adverse to
the Secured Party.
          (b) No financing statement or other evidence of Lien covering or
purporting to cover any of the Collateral is on file in any public office other
than (i) financing statements in favor of the Secured Party, (ii) financing
statements for which proper termination statements have been delivered to the
Secured Party for filing, and (iii) financing statements filed in connection
with Permitted Liens.
     3.3 Location of Debtor and Collateral. The chief executive office of Debtor
is located at 9821 Katy Freeway, Suite 1050, Houston, Texas 77024. The primary
copies of the Account Records are located at, and all Accounts and General
Intangibles are maintained at, and controlled and directed (including, without
limitation, for general accounting purposes) from, such chief executive office.
     3.4 Accounts. (a) Each Account (i) is and will be, in all material
respects, the genuine, legal, valid, and binding obligation of the Account
Debtor in respect thereof, representing an unsatisfied obligation of such
Account Debtor, (ii) is and will be, in all material respects, enforceable in
accordance with its terms, (iii) is not and will not be subject to any setoffs,
defenses, taxes, counterclaims (except (A) with respect to refunds, returns, and
allowances in the ordinary course of business, and (B) to the extent that such
Account may not yet have been earned by performance), and (iv) is and will be,
in all material respects, in compliance with all applicable laws, whether
federal, state, local, or foreign.
(b) No Accounts which are evidenced by Chattel Paper require the consent of the
Account Debtor in respect thereof in connection with their assignment hereunder.
     3.5 Tradenames; Prior Names. Debtor has not conducted business under any
name other than F-W Oil Exploration L.L.C. and its current name during the last
five years.
ARTICLE IV

COVENANTS
     Debtor covenants and agrees with the Secured Party that from and after the
date of this Agreement:
     4.1 Further Assurances. At any time and from time to time, upon the request
of the Secured Party, and at the sole expense of Debtor, Debtor will promptly
and duly execute and deliver any and all such further instruments, endorsements,
powers of attorney, and other documents, make such filings, give such notices,
and take such further action as the Secured

- 5 -



--------------------------------------------------------------------------------



 



Party may reasonably deem desirable in obtaining the full benefits of this
Agreement and the rights, remedies, and powers herein granted, including,
without limitation, the following:
     (a) the filing of financing statements, in form acceptable to the Secured
Party under the Uniform Commercial Code in effect in any jurisdiction with
respect to the liens and security interests granted hereby;
     (b) the performance of all searches of public records deemed necessary by
the Secured Party to establish and determine the priority of the security
interests of the Secured Party or to determine the presence or priority of other
secured parties; and
     (c) the furnishing to the Secured Party from time to time of reports and
schedules in connection with the Collateral as required pursuant to the Credit
Agreement, all in reasonable detail and in form reasonably satisfactory to the
Secured Party.
     4.2 Change of Chief Executive Office. Debtor will not move its chief
executive office except to such new location as Debtor may establish in
accordance with the last sentence of this Section. The originals of all Account
Records and General Intangibles will be kept at such chief executive office or
at the locations referred to in Section 3.3, or at such new locations as Debtor
may establish in accordance with the last sentence of this Section. All
Accounts, Account Records, and General Intangibles of Debtor will be maintained
at and controlled and directed (including, without limitation, for general
accounting purposes) from the locations referred to in Section 3.3 or such new
locations as the Debtor may establish in accordance with the last sentence of
this Section. With respect to any new location, promptly upon the request of the
Secured Party, Debtor shall take all such action as the Secured Party may
request to maintain the security interest of the Secured Party in the Collateral
granted hereby at all times fully perfected with the same or better priority and
in full force and effect. Debtor shall not establish a new location for its
chief executive office or such activities (or move any such activities from the
locations referred to in Section 3.3) until it shall have given to the Secured
Party not less than ten days’ prior written notice of its intention to do so,
clearly describing such new location and providing such other information in
connection therewith as the Secured Party may reasonably request.
     4.3 Change of Name or Limited Liability Company Structure. Debtor shall not
change its name or limited liability company structure or conduct business under
any name other than its current name without giving notice thereof to the
Secured Party within ten days thereafter, clearly describing such new name, or
limited liability company structure or such new tradename and providing such
other information in connection therewith as the Secured Party may reasonably
request. With respect to such new name, limited liability company structure, or
tradename, promptly upon the request of the Secured Party, Debtor shall take all
such action as the Secured Party may reasonably request to maintain the security
interest of the Secured Party in the Collateral granted hereby at all times
fully perfected with the same or better priority and in full force and effect.

- 6 -



--------------------------------------------------------------------------------



 



     4.4 Maintain Records and Accounts. Debtor will keep and maintain, or cause
to be kept and maintained, at its own cost and expense satisfactory and complete
records of the Collateral, including, but not limited to, the originals of all
documentation with respect to all Accounts and General Intangibles and records
of all payments received and all credits granted on the Accounts, all
merchandise returned, and all other dealings therewith.
     4.5 Right of Inspection. The Secured Party shall upon reasonable notice to
Debtor have full and free access during normal business hours of Debtor to all
the books, correspondence, and records of Debtor; and the Secured Party and its
representatives may examine the same, take extracts therefrom, and make
photocopies thereof.
     4.6 Possession of Collateral. The Secured Party shall be deemed to have
possession of any of the Collateral in transit to it or set apart for it.
Otherwise the Collateral shall remain in Debtor’s constructive possession and
control at all times, at Debtor’s risk of loss, and shall (except for sales
permitted by Section 6.4 of the Credit Agreement) be kept at the locations
represented in Section 3.3.
     4.7 Financing Statement Filings; Notifications. Debtor recognizes that
financing statements pertaining to the Collateral have been or will be filed
with the offices of the Secretary of State for the States listed in Exhibit A
hereto. Debtor will immediately notify the Secured Party of any condition or
event that may change the proper location for the filing of any financing
statement or other public notice or recording for the purpose of perfecting a
security interest in the Collateral. Without limiting the generality of the
foregoing, Debtor will (a) notify the Secured Party within a reasonable period
of time in advance of any change to a jurisdiction other than as represented in
Section 3.3 hereof, (i) in the location of Debtor’s chief place of business,
(ii) in the location of the office where Debtor keeps its records concerning the
Accounts and the General Intangibles and the original of all the Accounts
Records, or (iii) in the “location” of Debtor within the meaning of
Section 9-103(c) of the UCC, and (b) immediately notify Secured Party of any
change in Debtor’s name. In any notice furnished pursuant to this Section,
Debtor will expressly state that the notice is required by this Agreement and
contains facts that will or may require additional filings of financing
statements or other notices for the purpose of continuing perfection of the
Secured Party’s security interest in the Collateral.
ARTICLE V

ACCOUNTS
     5.1 Debtor Remains Liable under Accounts. Anything herein to the contrary
notwithstanding (including, without limitation, the grant of any rights to the
Secured Party), Debtor shall remain liable under each of the Accounts to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise to
each such Account. The Secured Party shall have no obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Secured Party of any payment relating to
such Account pursuant hereto, nor shall the Secured Party be obligated in any
manner to perform any of the obligations of Debtor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment

- 7 -



--------------------------------------------------------------------------------



 



received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance, or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
     5.2 Collections on Accounts. Prior to the occurrence of an Event of
Default, the Secured Party hereby authorizes Debtor to collect the Accounts. At
any time following and during the continuance of any Event of Default, the
Secured Party may curtail or terminate said authority at any time and itself, or
by its agents, collect all Accounts, and any payments of Accounts collected by
Debtor shall be held by Debtor in trust for the Secured Party, segregated from
other funds of Debtor. All Proceeds, while held by the Secured Party (or by
Debtor in trust for the Secured Party) shall continue to be Collateral securing
all of the Secured Obligations and shall not constitute payment thereof until
applied as hereinafter provided.
ARTICLE VI

POWER OF ATTORNEY
     6.1 Appointment as Attorney-in-Fact. Debtor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorney-in-fact, with full irrevocable
power and authority in the place and stead of Debtor and in the name of Debtor
or in its own name, from time to time in the discretion of the Secured Party,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, Debtor hereby gives the
Secured Party the power and right, on behalf of Debtor, without notice to or
assent by the Debtor, to do the following:
     (a) in the case of any Account, at any time when the authority of Debtor to
collect the Accounts has been curtailed or terminated pursuant hereto, or in the
case of any other Collateral, at any time when any Event of Default shall have
occurred and be continuing, in the name of Debtor or its own name, or otherwise,
to take possession of and indorse and collect any checks, drafts, notes,
acceptances, or other instruments for the payment of moneys due under, or with
respect to, any Collateral; in the name of Debtor or otherwise to direct any
party liable for any payment under any of the Collateral to make payment of any
and all moneys due or to become due thereunder directly to the Secured Party or
as the Secured Party shall direct; to ask or demand for, collect, receive
payment of, and receipt for, any and all moneys, claims, and other amounts due
or to become due at any time in respect of or arising out of any Collateral;
     (b) at any time when an Event of Default shall have occurred and be
continuing, to prepare, sign, and file financing statements and amendments
thereto in the name of Debtor;
     (c) at any time when an Event of Default shall have occurred and be
continuing, to take or cause to be taken all actions necessary to perform or
comply

- 8 -



--------------------------------------------------------------------------------



 



or cause performance or compliance with the terms of this Agreement, including,
without limitation, actions to pay or discharge taxes and Liens levied or placed
on or threatened against the Collateral, to effect any repairs or obtain any
insurance called for by the terms of this Agreement, and to pay all or any part
of the premiums therefor and the costs thereof;
     (d) upon the occurrence and during the continuance of any Event of Default,
(i) to sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtor, assignments,
verifications, notices, and other documents in connection with any of the
Collateral, (ii) to commence and prosecute any suits, actions, or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral, (iii) to defend any suit, action, or proceeding brought against
Debtor with respect to any Collateral, (iv) to settle, compromise, or adjust any
suit, action, or proceeding described in the preceding clause and, in connection
therewith, to give such discharges or releases as the Secured Party may deem
appropriate, and (v) generally, to sell or transfer and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Secured Party were the absolute owner thereof for all purposes,
and to do, at the option of the Secured Party and the expense of Debtor, at any
time, or from time to time, all acts and things which the Secured Party deems
necessary to protect, preserve, or realize upon the Collateral and the Liens of
the Secured Party thereon and to effect the intent of this Agreement, all as
fully and effectively as Debtor might do; and
     (e) at any time when an Event of Default shall have occurred and be
continuing, to execute, in connection with any foreclosure, any endorsements,
assignments, or other instruments of conveyance or transfer with respect to the
Collateral.
     Debtor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable so long as any Obligation remains outstanding
or any Commitment exists.
     6.2 No Duty on the Part of Secured Party. The powers conferred on the
Secured Party hereunder are solely to protect the interests of the Secured Party
in the Collateral and shall not impose any duty upon the Secured Party to
exercise any such powers. The Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and, except for its willful misconduct and/or own gross negligence, neither it
nor any of its officers, directors, employees, or agents shall be responsible to
the Debtor for any act or failure to act hereunder.

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE VII

REMEDIES; RIGHTS UPON DEFAULT
     7.1 Rights and Remedies Generally. If an Event of Default shall occur and
be continuing, then and in every such case, the Secured Party shall have all the
rights of a secured party under the UCC, all rights now or hereafter existing
under all other applicable laws, and, subject to any mandatory requirements of
applicable law then in effect, all rights set forth in this Agreement and the
other Loan Documents. No enumeration of rights in this Section or elsewhere in
this Agreement or in any other Loan Document or other agreement shall be deemed
to in any way limit the rights of the Secured Party as described in this
Section.
     7.2 Proceeds. If an Event of Default shall occur and be continuing, in
addition to the rights of the Secured Party specified with respect to the
payment of Accounts, (a) all Proceeds received by Debtor consisting of cash,
checks, and other near-cash items shall be held by Debtor in trust for the
Secured Party, segregated from other funds of Debtor, and shall forthwith upon
receipt by Debtor, be turned over to the Secured Party, in the same form
received by Debtor (appropriately indorsed or assigned by the Debtor to the
order of the Secured Party or in such other manner as shall be satisfactory to
the Secured Party), and (b) any and all such Proceeds received by the Secured
Party (whether from Debtor or otherwise), or any part thereof, shall be applied
by the Secured Party as provided in Section 7.10 hereof.
     7.3 Collection of Accounts. If an Event of Default shall occur and be
continuing:
     (a) the Secured Party may instruct the obligor or obligors on any
obligation owing or purporting to be owed to Debtor constituting the Collateral
(including, without limitation, the Accounts) to make any payment required by
the terms of such obligation directly to the Secured Party;
     (b) the Secured Party shall have the right from time to time to modify
(including, without limitation, to extend the time for payment or arrange for
payment in installments) or waive rights under any such obligation and to
compromise or settle counterclaims or setoffs with the obligor under any such
obligation; and
     (c) any and all of such proceeds of such collections paid to the Secured
Party, or any part thereof, (after deduction of the Secured Party’s expenses of
collection, including, without limitation, reasonable attorneys’ fees and
disbursements), shall be applied by the Secured Party as provided in
Section 7.10 hereof.
     7.4 Disposition of Collateral. If an Event of Default shall occur and be
continuing:
     (a) the Secured Party may direct Debtor to sell, assign, or otherwise
liquidate or dispose of all or from time to time any portion of the Collateral,
and Debtor shall do so, and the Secured Party may take possession of the
Proceeds of such Collateral. The Secured Party may direct Debtor to direct that
all Proceeds

- 10 -



--------------------------------------------------------------------------------



 



of such Collateral be paid directly to the Secured Party or may permit the
Proceeds of such Collateral to be paid to Debtor and all such Proceeds
consisting of cash, checks, or near-cash items shall be held by Debtor in trust
for the Secured Party, segregated from other funds of Debtor in a separate
deposit account containing only Proceeds and shall forthwith upon receipt by
Debtor, be turned over to the Secured Party, in the same form received by Debtor
(appropriately indorsed or assigned by Debtor to the order of the Secured Party
or in such other manner as shall be satisfactory to the Secured Party); and
     (b) any and all such Proceeds received by the Secured Party (whether from
Debtor or otherwise), shall be applied by the Secured Party as provided in
Section 7.10 hereof.
     7.5 Debtor’s Accounts. If an Event of Default shall occur and be
continuing, the Secured Party may liquidate any securities held in any accounts
of Debtor and apply the proceeds thereof and any other amounts held in any
accounts of Debtor as provided in Section 7.10 hereof.
     7.6 Possession of Collateral. If an Event of Default shall occur and be
continuing, (a) the Secured Party may, personally or by agents or attorneys,
immediately retake possession of the Collateral (including the originals of all
or any Accounts and Account Records) or any part thereof, from Debtor or any
other Person which then has possession of any part thereof with or without
notice or judicial process, and for that purpose may enter upon Debtor’s
premises where any of the Collateral is located and remove the same and may make
reasonable use in connection with such removal of any and all services,
supplies, aids, and other facilities of Debtor, and (b) upon three days’ notice
to Debtor, Debtor shall, at its own expense, assemble the Collateral, including,
without limitation, the originals of all Account Records (or from time to time
any portion thereof) and make it available to the Secured Party by delivery to
the Secured Party at any location designated by the Secured Party which is
reasonably convenient to both parties, whether at the premises of Debtor or the
Secured Party or elsewhere. Debtor shall, at its sole expense, store and keep
any Collateral so assembled at such place or places pending further action by
the Secured Party and while the Collateral shall be so stored and kept, provide
such guards and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain the Collateral in good condition. Debtor’s
obligation to so assemble and deliver the Collateral is of the essence of this
Agreement and, accordingly, upon application to a court of equity having
jurisdiction, the Secured Party shall be entitled to a decree requiring specific
performance by the Debtor of such obligation.
     7.7 Disposition of the Collateral. If an Event of Default shall occur and
be continuing, the Secured Party may sell, assign, lease, give an option or
options to purchase, or otherwise dispose of the Collateral (or contract to do
any of the foregoing) under one or more contracts or as an entirety, and, to the
extent permitted by applicable law, without the necessity of gathering at the
place of sale the property to be sold, at public or private sale or sales,
conducted by any officer, nominee or agent of, or auctioneer or attorney for the
Secured Party at any location of any third party conducting or otherwise
involved in such sale or any office of the Secured Party or elsewhere and in
general in such manner, at such time or times and upon such terms and conditions
and at such price as may be commercially reasonable, for cash or on credit

- 11 -



--------------------------------------------------------------------------------



 



or for future delivery without assumption of any credit risk. Any of the
Collateral may be sold, leased, assigned, or options or contracts entered to do
so, or otherwise disposed of, in the condition in which the same existed when
taken by the Secured Party or after any overhaul or repair which may be
commercially reasonable. Any such disposition which shall be a private sale or
other private proceeding shall be made upon not less than ten days’ written
notice to Debtor specifying the time after which such disposition is to be made
and the intended sale price or other consideration therefor. Any such
disposition which shall be a public sale shall be made upon not less than ten
days’ written notice to Debtor (which Debtor agrees to be commercially
reasonable) specifying the time and place of such sale and, in the absence of
applicable requirements of law to the contrary, shall be by public auction
(which may, at the option or the Secured Party, be subject to reserve), after
publication of commercially reasonable notice of such auction. To the extent
permitted by applicable law, the Secured Party may bid for and become the
purchaser of the Collateral or any item thereof, offered for sale in accordance
with this Section without accountability to Debtor (except to the extent of
surplus money received) as provided below. In the payment of the purchase price
of the Collateral, the purchaser shall be entitled to have credit on account of
the purchase price thereof of amounts owing to such purchaser on account of any
of the Secured Obligations and any such purchaser may deliver notes, claims for
interest, or claims for other payment with respect to such Secured Obligations
in lieu of cash up to the amount which would, upon distribution of the net
proceeds of such sale, be payable thereon. Such notes, if the amount payable
hereunder shall be less than the amount due thereon, shall be returned to the
holder thereof after being appropriately stamped to show partial payment.
Notwithstanding the foregoing, if the Collateral or any portion thereof is
perishable or threatens to decline speedily in value or is of a type customarily
sold in a recognized market only such notice as shall be reasonably practicable
shall be required.
     7.8 Recourse. Debtor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to satisfy
the Secured Obligations. Debtor shall also be liable for all reasonable expenses
of the Secured Party incurred in connection with collecting such deficiency,
including, without limitation, the reasonable fees and disbursements of any
attorneys employed by the Secured Party to collect such deficiency.
     7.9 Expenses; Attorneys’ Fees. Debtor shall reimburse the Secured Party for
all its reasonable expenses in connection with the exercise of its rights and
remedies hereunder, including, without limitation, reasonable attorneys’ fees
and legal expenses incurred by the Secured Party.
     7.10 Application of Proceeds. The proceeds of any disposition of Collateral
shall be applied as follows:
     (a) to the payment of any and all reasonable expenses and fees (including
attorneys’ fees and disbursements) incurred by the Secured Party in connection
with the exercise of its rights and remedies hereunder, including, without
limitation, reasonable expenses and fees in connection with obtaining, taking
possession of, removing, holding, insuring, repairing, preparing for sale or
lease, storing and disposing of Collateral;

- 12 -



--------------------------------------------------------------------------------



 



     (b) to the satisfaction of the Secured Obligations in such order as the
Secured Party may elect; and
     (c) after the indefeasible payment in full in cash of all Secured
Obligations, to Debtor or to whomever may lawfully be entitled to receive the
same or as a court of competent jurisdiction may direct.
     7.11 Limitation on Duties Regarding Preservation of Collateral. The Secured
Party’s sole duty with respect to the custody, safekeeping, and physical
preservation of the Collateral in its possession, under Section 9.207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Secured Party
deals with similar property for its own account. The Secured Party shall have no
obligation to take any steps to preserve rights against prior parties to any
Collateral. Except for matters constituting willful misconduct and/or gross
negligence, neither the Secured Party nor any of its directors, officers,
employees, or agents shall be liable for failure to demand, collect, or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Debtor or otherwise.
     7.12 Waiver of Claims. Except as otherwise provided in this Agreement,
Debtor hereby waives, to the extent permitted by applicable law, notice of and
judicial hearing in connection with the Secured Party’s taking possession or the
Secured Party’s disposition of any of the Collateral in accordance herewith,
including, without limitation, any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which the Debtor would
otherwise have under the constitution or any statute of the United States or any
state, and Debtor hereby further waives, to the extent permitted by law:
     (a) all damages occasioned by such taking of possession except any damages
which are the direct result of the willful misconduct and/or gross negligence of
the Secured Party;
     (b) all other requirements as to the time, place, and terms of sale or
other requirements with respect to the enforcement of the rights of the Secured
Party hereunder;
     (c) demand of performance or other demand, notice of intent to demand or
accelerate, notice of acceleration, presentment, protest, advertisement, or
notice of any kind to or upon Debtor or any other Person, except as may be
required by the Credit Agreement; and
     (d) all rights of redemption, appraisement, valuation, diligence, stay,
extension, or moratorium now or hereafter in force under any applicable law in
order to stay or delay the enforcement of this Agreement, including the absolute
sale of the Collateral or any portion thereof, and Debtor, for itself and all
who may claim under it, insofar as it or they now or hereafter lawfully may,
hereby waives the benefit of all such laws.

- 13 -



--------------------------------------------------------------------------------



 



     7.13 Discontinuance of Proceedings. In case the Secured Party shall have
instituted any proceeding to enforce any right, power, or remedy under this
Agreement by foreclosure, sale, entry, or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason, then and in every such case,
Debtor and the Secured Party shall be returned to their former positions and
rights hereunder with respect to the Collateral subject to the security interest
created under this Agreement, and all rights, remedies, and powers of the
Secured Party shall continue as if no such proceeding had been instituted.
ARTICLE VIII

INDEMNITY
     8.1 INDEMNITY. (a) DEBTOR AGREES TO INDEMNIFY, REIMBURSE, AND HOLD THE
INDEMNITEES HARMLESS FROM ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, ACTIONS, JUDGMENTS, SUITS, REASONABLE COSTS, REASONABLE
EXPENSES, OR REASONABLE DISBURSEMENTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) (FOR THE PURPOSES OF THIS SECTION ALL OF THE FOREGOING ARE
COLLECTIVELY CALLED “EXPENSES”) OF WHATSOEVER KIND OR NATURE WHICH MAY BE
IMPOSED ON, ASSERTED AGAINST, OR INCURRED BY ANY OF SUCH INDEMNITEES IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR IN ANY OTHER WAY CONNECTED WITH THE ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ENFORCEMENT OF ANY OF THE TERMS OF OR
THE PRESERVATION OF ANY RIGHTS HEREUNDER, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING FROM THE NEGLIGENCE, WHETHER SOLE OR CONCURRENT, OF ANY INDEMNITEE;
PROVIDED THAT NO SUCH INDEMNITEE SHALL BE INDEMNIFIED PURSUANT TO THIS SECTION
FOR EXPENSES TO THE EXTENT ARISING FROM THE WILLFUL MISCONDUCT AND/OR GROSS
NEGLIGENCE OF SUCH INDEMNITEE.
     (b) Debtor agrees that upon written notice by any such Indemnitee of any
assertion that could give rise to an Expense, Debtor shall assume full
responsibility for the defense thereof. Without limiting the application of part
(a) of this Section, Debtor agrees to pay or reimburse such Indemnitee on demand
for any and all reasonable fees, costs, and expenses of whatever kind or nature
incurred in connection with the creation, preservation, or protection of the
Secured Party’s Liens on, and security interests in, the Collateral, including,
without limitation, all reasonable fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment, or
discharge of any taxes or Liens or security interests upon or in respect of the
Collateral, premiums for insurance with respect to the Collateral, all
reasonable expenses incurred in the custody, preservation, use, or operation of
the Collateral when Collateral is in the Secured Party’s possession, and all
other reasonable fees, costs, and expenses in connection with protecting,
maintaining, or preserving the Collateral and the Secured Party’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits, or proceedings arising out of or relating to the
Collateral.

- 14 -



--------------------------------------------------------------------------------



 



     (c) Without limiting the application of parts (a) or (b) of this Section,
Debtor agrees to pay, indemnify, and hold each Indemnitee harmless from and
against any Expenses which such Indemnitee may suffer, expend, or incur in
consequence of or growing out of any misrepresentation by any Debtor in this
Agreement or in any statement or writing contemplated by or made or delivered
pursuant to or in connection with this Agreement.
     (d) If and to the extent that the obligations of Debtor under this Section
are unenforceable for any reason, Debtor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.
     8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
shall constitute Secured Obligations secured by the Collateral. The indemnity
obligations of the Debtor contained in this Article VIII shall continue in full
force and effect notwithstanding the full payment and performance of the Secured
Obligations and the termination of this Agreement.
ARTICLE IX

MISCELLANEOUS
     9.1 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Secured Party in exercising any right, power, or privilege hereunder and no
course of dealing between any Debtor and the Secured Party shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. A waiver by the Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Secured Party would otherwise have on any
future occasion. The rights and remedies herein expressly provided are
cumulative, may be exercised singly or concurrently and as often and in such
order as the Secured Party deems expedient, and are not exclusive of any rights
or remedies which the Secured Party would otherwise have whether by agreement or
now or hereafter existing under applicable law. No notice to or demand on Debtor
in any case shall entitle Debtor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Secured Party to any other or further action in any circumstances without notice
or demand.
     9.2 Termination; Release. When the Secured Obligations have been
indefeasibly paid and performed in full and the Commitment has terminated, this
Agreement shall terminate, and the Secured Party, at the request and sole
expense of Debtor, will execute and deliver to Debtor the proper instruments
(including Uniform Commercial Code termination statements) acknowledging the
termination of this Agreement, and will duly assign, transfer, and deliver to
Debtor, without recourse, representation, or warranty of any kind whatsoever,
such of the Collateral as may be in possession of the Secured Party and has not
theretofore been disposed of, applied, or released.
     9.3 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and

- 15 -



--------------------------------------------------------------------------------



 



delivered shall be an original, but all of which shall together constitute one
and the same instrument.
     9.4 Marshalling. The Secured Party shall not be under any obligation to
marshall any assets in favor of Debtor or any other Person or against or in
payment of any or all of the Secured Obligations.
     9.5 Severability. In case any provision in or obligation under this
Agreement or the Secured Obligations shall be invalid, illegal, or unenforceable
in any jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     9.6 Financing Statement Filing. A photocopy or other reproduction of this
Agreement shall be sufficient as a financing statement and may be filed in lieu
of the original to the extent permitted by applicable law.
     9.7 Notices and Other Communications. Except as to oral notices expressly
authorized herein, all notices, requests, and communications under this
Agreement shall be in writing (including by telecopy). Unless otherwise
expressly provided herein, any such notice, request, or communication shall be
deemed to have been duly given or made when provided in accordance with the
terms of the Credit Agreement.
     9.8 Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of Debtor, the Secured Party, and their respective legal
representatives, successors, and assigns. No other Person shall have any right,
benefit, priority, or interest hereunder or as a result hereof or have standing
to require satisfaction of provisions hereof in accordance with their terms, and
any or all of such provisions may be freely waived in whole or in part by the
Secured Party at any time if the Secured Party in its sole discretion deems it
advisable to do so.
     9.9 Amendments. Neither this Agreement nor any provision hereof may be
amended, supplemented, modified, discharged, or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
amendment, supplement, modification, discharge, or termination is sought.
     9.10 ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SHALL
SUPERSEDE ANY PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES
HERETO RELATING TO THE SUBJECT HEREOF. FURTHERMORE, IN THIS REGARD, THIS
AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE
FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

- 16 -



--------------------------------------------------------------------------------



 



     9.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAWS).
     9.12 JURISDICTION AND VENUE. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO OR FROM
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH ANY DEBTOR IS A PARTY MAY BE
LITIGATED, AT THE SOLE DISCRETION AND ELECTION OF THE SECURED PARTY, IN COURTS
HAVING SITUS IN HOUSTON, HARRIS COUNTY, TEXAS. DEBTOR HEREBY SUBMITS TO THE
JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED IN HOUSTON, HARRIS
COUNTY, TEXAS, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR CHANGE
THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE SECURED
PARTY IN ACCORDANCE WITH THIS SECTION.
     IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

            DEBTOR:

PRIME OFFSHORE L.L.C.
      By:   /s/ Jim R. Brock         Jim R. Brock        President and Chief
Financial Officer   

- 17 -



--------------------------------------------------------------------------------



 



         

            SECURED PARTY:

GUARANTY BANK, FSB, AS AGENT
      By:   /s/ Kelly L. Elmore, III         Kelly L. Elmore, III        Senior
Vice President   

- 18 -



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Section 3.1:    FILING LOCATIONS
         Secretary of State of Delaware

A-i